 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN FERRELL, et al.,                              Case No. 1:19 -cv-00332-LJO-SAB

12                  Plaintiffs,                          ORDER VACATING JANUARY 15, 2020
                                                         HEARING ON MOTION FOR
13           v.                                          PRELIMINARY APPROVAL

14   BUCKINGHAM PROPERTY                                 (ECF Nos. 19, 20)
     MANAGEMENT,
15
                    Defendant.
16

17

18          On November 25, 2019, Plaintiffs filed a motion for preliminary approval of a class

19 action settlement that was subsequently set for hearing on January 15, 2020. (ECF Nos. 19, 20.)
20 The Court, having reviewed the record, finds this matter suitable for decision without oral

21 argument. See Local Rule 230(g). Accordingly, the previously scheduled hearing set on January

22 15, 2020, will be vacated and the parties will not be required to appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:      January 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
